USCA4 Appeal: 21-1736      Doc: 33         Filed: 12/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1736


        NAWAL ALI,

                            Plaintiff - Appellant,

                     v.

        BC ARCHITECTS ENGINEERS, PLC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:18-cv-01385-AJT-MSN)


        Submitted: December 14, 2022                                Decided: December 29, 2022


        Before WYNN and HARRIS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Arinderjit Dhali, DHALI PLLC, Washington, D.C., for Appellant. Lars H.
        Liebeler, LARS LIEBELER, P.C., Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1736     Doc: 33         Filed: 12/29/2022   Pg: 2 of 2




        PER CURIAM:

              Nawal Ali appeals the district court’s order on remand awarding summary judgment

        to BC Architects Engineers, PLC on Ali’s retaliatory termination claim under 42 U.S.C.

        § 1981. We have reviewed the record and discern no reversible error. Accordingly, we

        affirm the district court’s order. Ali v. BC Architects Eng’rs, PLC, No. 1:18-cv-01385-

        AJT-MSN (E.D. Va. May 28, 2021). We also deny as moot BC Architects Engineers,

        PLC’s motion for summary disposition. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                   2